

RESTRICTED SHARE AWARD AGREEMENT


pursuant to the


VINEYARD NATIONAL BANCORP
2003 RESTRICTED SHARE PLAN


* * * * *


Participant:__________________________ 


Grant Date:__________________________ 


Number of
Restricted Shares granted:______________




* * * * *


THIS AWARD AGREEMENT (this “Agreement”), dated as of the Grant Date specified
above, is entered into by and between Vineyard National Bancorp, (the
“Company”), and the Participant specified above, pursuant to the Vineyard
National Bancorp 2003 Restricted Share Plan as in effect and as amended from
time to time (the “Plan”); and


WHEREAS, it has been determined under the Plan that it would be in the best
interests of the Company to grant the Restricted Shares provided herein to the
Participant.


NOW, THEREFORE, in consideration of the mutual covenants and premises
hereinafter set forth and for other good and valuable consideration, the parties
hereto hereby mutually covenant and agree as follows:


1.  Incorporation By Reference; Plan Document Receipt. This Agreement is subject
in all respects to the terms and provisions of the Plan (including, without
limitation, any amendments thereto adopted at any time and from time to time
unless such amendments are expressly intended not to apply to the award provided
hereunder), all of which terms and provisions are made a part of and
incorporated in this Agreement as if they were expressly set forth herein. Any
capitalized term not defined in this Agreement shall have the same meaning as is
ascribed thereto in the Plan. The Participant hereby acknowledges receipt of a
true copy of the Plan and that the Participant has read the Plan carefully and
fully understands its content. In the event of a conflict between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall control.
 
2.  Grant of Restricted Share Award. The Company hereby grants to the
Participant, as of the Grant Date specified above, the number of Restricted
Shares specified above. Except as otherwise provided by Section 8.2 of the Plan,
the Participant agrees and understands that nothing contained in this Agreement
provides, or is intended to provide, the Participant with any protection against
potential future dilution of the Participant’s stockholder interest in the
Company for any reason.
 
1

--------------------------------------------------------------------------------


3.  Vesting.
 
3.1  The Restricted Shares subject to this grant shall become unrestricted and
fully vested on the _______ anniversary of the Grant Date, provided the
Participant is then employed by the Company and/or one of its Subsidiaries.
 
3.2  If the Participant’s employment with the Company and/or its Subsidiaries
terminates for any reason (other than due to Disability or death) prior to the
vesting of all or any portion of the Restricted Shares awarded under this
Agreement, such Restricted Shares shall immediately be cancelled and the
Participant (and the Participant’s estate, designated beneficiary or other legal
representative) shall forfeit any rights or interests in and with respect to any
such Restricted Shares. The Board or the Committee, in its sole discretion, may
determine, prior to or within ninety (90) days after the date of any such
termination, that all or a portion of any the Participant’s unvested Restricted
Shares shall not be so cancelled and forfeited.
 
3.3  If the Participant’s employment with the Company and/or its Subsidiaries
terminates due to the Participant's death or Disability, the Participant shall
become vested in the Restricted Shares awarded under this Agreement to the
extent, if any, that the vesting period for a particular Award has been
completed as of the date of any such termination.
 
3.3.1  For purposes of this Agreement, “Disability” means disability as defined
in the Participant’s then effective employment agreement, or if the Participant
is not then a party to an effective employment agreement with the Company which
defines disability, “Disability” means disability as determined by the Board in
accordance with standards and procedures similar to those under the Company’s
long-term disability plan, if any. Subject to the first sentence of this Section
3.3.1, at any time that the Company does not maintain a long-term disability
plan, “Disability” shall mean any physical or mental disability which is
determined to be total and permanent by a physician selected in good faith by
the Company.
 
3.4  If the Participant's employer ceases to be a Subsidiary of the Company,
that event shall be deemed to constitute a termination of employment under
section 3.2 above.
 
4.  Delivery of Restricted Shares. Subject to Section 6.4 of the Plan, if the
Restricted Shares awarded by this Agreement become vested, the Participant shall
be entitled to receive unrestricted shares of Common Stock.
 
5.  Release of Claims. In consideration of the Participant receiving an Award,
the sufficiency of which the Participant hereby acknowledges, the Participant,
on behalf of the Participant and the Participant’s heirs, executors and assigns,
hereby releases and forever discharges the Company and each of the Company’s
shareholders, parents, affiliates, subsidiaries, divisions, any and all current
and former directors, officers, employees, agents, and contractors and their
heirs and assigns, and any and all employee pension benefit or welfare benefit
plans of the Company, or any subsidiary thereof, including current and former
trustees and administrators of such employee pension benefit and welfare benefit
plans, from all claims, charges, or demands, in law or in equity, whether known
or unknown, which may arise in connection with their employment generally or
this Plan specifically. This includes a release by the Participant of any claims
for wrongful discharge, breach of contract, torts or any other claims in any way
related to the Participant’s employment relationships with or resignation or
termination from the Company, or any subsidiary thereof.
 
2

--------------------------------------------------------------------------------


6.  Non-transferability. Restricted Shares, and any rights and interests with
respect thereto, issued under this Agreement and the Plan shall not, prior to
vesting, be sold, exchanged, transferred, assigned or otherwise disposed of in
any way by the Participant (or any beneficiary(ies) of the Participant), other
than by testamentary disposition by the Participant or the laws of descent and
distribution. Any such Restricted Shares, and any rights and interests with
respect thereto, shall not, prior to vesting, be pledged, encumbered or
otherwise hypothecated in any way by the Participant (or any beneficiary(ies) of
the Participant) and shall not, prior to vesting, be subject to execution,
attachment or similar legal process. Any attempt to sell, exchange, transfer,
assign, pledge, encumber or otherwise dispose of or hypothecate in any way any
of the Restricted Shares, or the levy of any execution, attachment or similar
legal process upon the Restricted Shares, contrary to the terms and provisions
of this Agreement and/or the Plan shall be null and void and without legal force
or effect.
 
7.  Entire Agreement; Amendment. This Agreement contains the entire agreement
between the parties hereto with respect to the subject matter contained herein,
and supersedes all prior agreements or prior understandings, whether written or
oral, between the parties relating to such subject matter. This Agreement may
only be modified or amended by a writing signed by both the Company and the
Participant.
 
8.  Notices. Any notice which may be required or permitted under this Agreement
shall be in writing and shall be delivered in person, or via facsimile
transmission, overnight courier service or certified mail, return receipt
requested, postage prepaid, properly addressed as follows:
 
8.1  If such notice is to the Company, to the attention of the Secretary of
Vineyard National Bancorp, 9590 Foothill Blvd., Rancho Cucamonga, CA 91730, or
at such other address as the Company, by notice to the Participant, shall
designate in writing from time to time.
 
8.2  If such notice is to the Participant, at his or her address as shown on the
Company’s records, or at such other address as the Participant, by notice to the
Company, shall designate in writing from time to time.
 
9.  Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to the
principles of conflict of laws thereof.
 
10.  Compliance with Laws. The issuance of the Restricted Shares or Common Stock
pursuant to this Agreement shall be subject to, and shall comply with, any
applicable requirements of any federal and state securities laws, rules and
regulations (including, without limitation, the provisions of the Securities Act
of 1933, the Exchange Act and the respective rules and regulations promulgated
thereunder) and any other law or regulation applicable thereto. The Company
shall not be obligated to issue any of the Restricted Shares or Common Stock
pursuant to this Agreement if such issuance would violate any such requirements.
 
3

--------------------------------------------------------------------------------


11.  Binding Agreement; Assignment. This Agreement shall inure to the benefit
of, be binding upon, and be enforceable by the Company and its successors and
assigns. The Participant shall not assign any part of this Agreement without the
prior express written consent of the Company.
 
12.  Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which shall
constitute one and the same instrument.
 
13.  Headings. The titles and headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be a part of this Agreement.
 
14.  Further Assurances. Each party hereto shall do and perform (or shall cause
to be done and performed) all such further acts and shall execute and deliver
all such other agreements, certificates, instruments and documents as any other
party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the Plan and the consummation of
the transactions contemplated thereunder.
 
15.  Severability. The invalidity or unenforceability of any provisions of this
Agreement in any jurisdiction shall not affect the validity, legality or
enforceability of the remainder of this Agreement in such jurisdiction or the
validity, legality or enforceability of any provision of this Agreement in any
other jurisdiction, it being intended that all rights and obligations of the
parties hereunder shall be enforceable to the fullest extent permitted by law.
 
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and the Participant has hereunto set his hand, all as
of the Grant Date specified above.


VINEYARD NATIONAL BANCORP




By: _____________________________
Name:
Title:








_________________________________
[Participant]



4

--------------------------------------------------------------------------------

